 1    KEVIN POLONCARZ (State Bar No. 211434)
      JAKE LEVINE (State Bar No. 304939)
 2    COVINGTON & BURLING LLP
      415 Mission Street, Suite 5400
 3    San Francisco, California 94105
      Telephone: (415) 591-6000
 4    Fax: (415) 591-6091

 5    GARY GUZY (pro hac vice pending)
      JACK MIZERAK (pro hac vice pending)
 6    LINDSAY BREWER (pro hac vice pending)
      COVINGTON & BURLING LLP
 7    850 Tenth St. N.W.
      Washington, D.C. 20001
 8    Telephone: (202) 662-6000
      Fax: (202) 662-6291
 9
      Attorneys for Proposed Amicus Curiae The Nature Conservancy
10
                             IN THE UNITED STATES DISTRICT COURT
11

12                         FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                                    )
     THE UNITED STATES OF AMERICA,                    )
14                                                    )   Case No. 2:19-cv-02142-WBS-EFB
                                                      )
15                            Plaintiff,              )   ORDER
                                                      )
16                                                    )
                                                      )
17                                                    )
     v.                                               )
18                                                    )
     THE STATE OF CALIFORNIA; GAVIN C.                )
19   NEWSOM, in his official capacity as the          )
     Governor of the State of California; THE         )
20   CALIFORNIA AIR RESOURCES BOARD;                  )
     MARY D. NICHOLS, in her official capacities )
21   as Chair of the California Air Resources Board )
     and a board member of the Western Climate        )
22   Initiative, Inc.; WESTERN CLIMATE                )
     INITIATIVE, INC.; JARED BLUMENFELD, in )
23   his official capacities as Secretary for         )
     Environmental Protection and as a board member )
24   of the Western Climate Initiative, Inc.; KIP     )
     LIPPER, in his official capacity as a board      )
25   member of the Western Climate Initiative, Inc. ; )
     and RICHARD BLOOM, in his official capacity )
26   as a board member of the Western Climate         )
     Initiative, Inc.;                                )
27                                                    )
                              Defendants.             )
28
              Having considered The Nature Conservancy’s (“Amicus”) Motion for Leave to

File Amicus Curiae Brief in Support of Defendant’s Motion for Summary Judgement, IT IS

HEREBY ORDERED that the Unopposed Motion for Leave to File Amicus Curiae Brief is

GRANTED.

              IT IS SO ORDERED.

Dated: February 19, 2020




                                                                                         -1-
              CERTIFICATE OF SERVICE

       I, Kevin Poloncarz, certify that, on February 18, 2020, I caused the foregoing to be

served upon counsel of record through the Court’s electronic service system.


       Dated: February 18, 2020                     /s/ Kevin Poloncarz
                                                        Kevin Poloncarz




                                                                                              -2-
